DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (U.S. Patent No. 2459498) taken together with Anthony et al (Published U.S. Application No. 2015/0359374).           Cameron discloses a method of brewing a beverage with a beverage maker comprising attaching a plunger having a screen and a seal to a lift apparatus (inherently occurs in manufacturing said device or setting up installation); installing a brew container below the plunger (inherently occurs so that the plunger may be placed inside same); moving the plunger to a bottom of the brew container (Fig. 1); depositing a substance to produce the beverage into the brew container above the plunger screen; adding hot liquid to the brew container; agitating the hot liquid and the substance to produce the beverage at predetermined intervals (inherently, even for one time; using paddles 30) for a predetermined amount of time; lifting the plunger after a predetermined amount of time has elapsed, wherein as the plunger is raised through .
             Claim 1 further calls for adding the hot liquid in two separate steps: a first amount to condition the substance to produce the beverage and a second amount to produce a desired quantity of the beverage.  In brewing coffee, for example, prior to adding the water for brewing the beverage, it is notoriously well-known to pre-wet the coffee grounds with a smaller amount of water to provide a better tasting subsequent brew by effecting the release of gasses trapped within the grounds and thereby conditioning said grounds for said brewing as taught, for example, by Anthony et al (e.g. paragraph 60).  It should be noted further that Anthony et al employs a hot water feed for delivering the water for brewing and dosing as called for in instant claim 3 (paragraph 103).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a first step of adding water to allow for preparing the grounds for condition as taught by, for example, Anthony et al.          Regarding claim 4, as Cameron employs coffee grounds, it is inherent that the step of grinding same has been achieved.3.       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (U.S. Patent No. 2459498) taken together with Anthony et al (Published U.S. Application No. 2015/0359374) and Mangold et al (Published U.S. Application No. 2017/0295992). 
          Claim 2 further calls for agitating the hot liquid and the substance during the conditioning.  Mangold et al teaches the preparation of coffee with a brewing step but also a pre-wetting (pre-infusion) step which also incorporates agitation of the grounds 
           

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
August 14, 2021